—Appeal from an order of the Supreme Court (Harris, J.), entered October 13, 1993 in Albany County, which granted petitioner’s application, in a proceeding pursuant to Election Law § 16-106, to, inter alia, declare petitioner the Conservative Party candidate for the office of Supervisor of the Town of Bethlehem in the November 2, 1993 general election.
Order affirmed, upon the opinion of Justice Joseph Harris.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the order is affirmed, without costs.